Citation Nr: 1427861	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left ankle disorder.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
	

INTRODUCTION

The Veteran had active military service from August 1970 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied entitlement to service connection for left ankle disorder and hypertension, to include as secondary to service-connected diabetes mellitus, type II.  The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic claims file.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ankle tendonitis is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Left ankle tendonitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a left ankle disorder.  Specifically, he asserts that his left ankle disorder resulted from a physical training session in Germany when he twisted his ankle.  In addition, the Veteran contends that his duties as a paratrooper contributed to his claimed condition.  He stated that his ankle would roll during jumps, but he never complained about it.  He stated that the ankle continued to bother him during service, but he dealt with the pain and moved on.  He also reportedly had continuing left ankle pain after service, but he did not seek treatment because he did not have health insurance.  

The Board notes that the Veteran received the Combat Infantryman Badge (CIB) and served in the infantry and military police over his 23-year span of active duty.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has distinguished two evidentiary requirements for establishing service connection depending on the type of disorder being claimed.  For any disorder not defined by VA as a "chronic disease," the Federal Circuit held that a three-element test must be satisfied under subsection 3.303(a) of the regulations in order to establish entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Id. 

However, claims for chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary requirement under subsection 3.303(b).  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in a claim for arthritis or abnormal heart action in a claim for heart disease) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id. 

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Walker, 708 F.3d at 1338-1339.  Thus, showing a continuity of symptomatology after service is an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation" for chronic diseases.  Id. at 1338; see also id. at 1336 (observing that section 3.303(b) provides a "second route by which a veteran can establish service connection for a chronic disease").  A continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. at 1338. 

In other words, while a current disability must always be established in any service connection claim, the evidence required to show that the disability was incurred in or aggravated by active service differs according to whether the disability is defined as a chronic disease.  If the disability in question is not defined as a chronic disease, then a "medical nexus" between active service and the claimed disability must be established under the three-part test set forth in Shedden discussed above.  If the claimed disability is considered a chronic disease, then a relationship to service may be established by chronicity in service or a continuity of symptoms after service, which is a less demanding evidentiary showing.  See id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the more relaxed evidentiary requirements under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimed disability is not one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology requirement does not apply, and "the 'nexus' requirement of the three-element test" must be satisfied in order to establish entitlement to service connection benefits.  Id.


In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, a review of the Veteran's STRs shows that he sustained a left ankle sprain in November 1975 while playing basketball.  He was placed on limited duty for seven days.  There were no reported complaints of pain in his left ankle or any notations that he had a left ankle disorder throughout the remainder of service.  However, the Veteran has stated that he also injured his left ankle during parachute jumps and that the ankle continued to bother him throughout service, but he dealt with the pain and moved on.  In light of the Veteran's combat service, the Board accepts his statements as true.  38 U.S.C.A. § 1154(b).

The Veteran was afforded a VA examination in December 2010.  At that examination, he reported that he twisted his ankle doing physical training in Germany.  The Veteran stated that he had to use a crutch and was put on light duty for a week.  X-rays revealed he had a normal left ankle.  The examiner diagnosed the Veteran with tendonitis of the left ankle.  After reviewing the claims file, including the service treatment records documenting the left ankle sprain, the examiner opined that the Veteran's left ankle disorder was less likely than not resulting from the 1975 ankle sprain from basketball or parachute jumping.  The examiner explained that there was no documentation to suggest evidence of chronic left ankle symptoms.  In addition, she noted that existing literature on parachuting sequelae did not support a connection between his remote parachute jumps and current ankle complaints of recent onset, in the absence if a significant ankle injury (fracture or severe sprain).

While the VA examiner provided a negative opinion, her opinion was based, in part, on the fact that there was no documentation to suggest evidence of chronic left ankle symptoms in service.  However, the Veteran has stated that he continued to experience left ankle symptoms after the 1975 injury and had additional injuries to the ankle as a result of  parachuting.  Given the nature of his duties, he explained that he dealt with the pain and moved on.  He also stated that his left ankle symptoms continued after service.  As noted above, the Board has found the Veteran to be credible.  As the VA examiner did not consider this continuity of symptoms in rendering her opinion, it is found to lack probative value.  

On review of the evidence as a whole, the Board finds that the Veteran injured his left ankle during training in 1975 and on other occasions during service as a result of parachuting.  He has complained of a continuity of left ankle symptomatology since service, and was ultimately diagnosed as having left ankle tendonitis in 2010.  Resolving doubt in the Veteran's favor, the Board finds that service connection for left ankle tendonitis is warranted.  See 38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for left ankle tendonitis is granted.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, it is necessary to ensure the claim for hypertension, to include as secondary to service-connected diabetes mellitus, type II is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

At the February 2014 hearing, the Veteran stated that he was entitled to service connection for hypertension because he had signs of hypertension in service evidenced by high blood pressure readings.  He indicated as well that he had a high blood pressure reading back in 2003, before his diagnosis of diabetes mellitus and hypertension in 2009.  In addition, he asserted that his hypertension was linked to and aggravated by his service-connected diabetes mellitus.  

A review of his STRs shows that in March 1994 he had blood pressure readings of 138/88, 134/66 and 124/72.  A review of his STRs also shows that the Veteran had an elevated glucose reading of 152 in August 1994.  His blood pressure readings at that time were 134/68, 120/64 and 146/62.  He was diagnosed with a viral syndrome.

A review of the Veteran's post service medical treatment records shows that he was diagnosed with diabetes mellitus and hypertension in May 2009.

The Veteran had a VA examination in December 2010.  The examiner opined that hypertension was not due to diabetes mellitus because they had a simultaneous onset (May 2009) and there was no evidence of renal disease.  

The December 2010 VA opinion, however, is inadequate because it did not address whether or not his hypertension was a direct result of his active service.  See Bar. Also, it did not consider the issue of aggravation of his service-connected diabetes mellitus on his hypertension.  The Courts have observed that when VA is deciding such a case on the basis of "aggravation," language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient.  Instead, the opinion must be responsive to the question of whether or not a service-connected disorder worsened a disorder for which the Veteran is seeking service connection.  See Tyrrell v. Shinseki, No. 09-3513, 2011 WL 2346462 (Vet. App. June 14, 2011).

Additionally, any outstanding and current treatment records should be obtained prior to a decision being rendered in this case.  Therefore, the matter should be readdressed on a new examination.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's treatment records from the Salisbury CBOC and the Charlotte VAMC, dated from January 2003.

2. Thereafter, schedule the Veteran for a VA hypertension examination.  All indicated tests and studies are to be performed.  In conjunction with this examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

After reviewing the claims file and examining the Veteran, the examiner must address the following questions:

 (i) Is it at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure?  In providing this opinion, please consider the Veteran's in-service blood pressure readings in 1994.

 (ii) Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected diabetes mellitus?  

 (iii) Is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated by service-connected diabetes mellitus?

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


